Title: From Thomas Jefferson to Wilt, Delmestre & Co., 11 December 1786
From: Jefferson, Thomas
To: Wilt, Delmestre & Co.



Gentlemen
Paris Dec. 11. 1786.

Your favor of the 6th. inst. is duly come to hand, as had done that also of the 8th. of Nov. I was much obliged to you for your observations and information on the late regulations. I have received and am still receiving, from other quarters, other hints for it’s improvement. I cannot propose these to the minister as they arrive, because, besides the perpetual fatigue to him, the business would not be so well done in the end. As soon as all the defects of the new arrangements shall be discovered by a little experience as well as by their being submitted to the gentlemen concerned in the commerce, I shall be able, by bringing all the amendments necessary, into a single proposition, to submit them at once to the consideration of the minister. It will probably be yet some months before this can be done. In the mean time we must be contented to submit a little longer to those remnants of burthen which still rest on our commerce. In this view I will still thank you for any new hints of amendment which may occur to you in experience, assuring you they shall be put to good use when the occasion shall serve. I have the honor to be with much respect, Gentlemen, your most obedient & most humble servant,

Th: Jefferson

